DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/22/2022
Applicant’s election without traverse of claims 1-14,26 in the reply filed on 06/22/2022 is acknowledged.
Drawings
The drawings are objection to as failing to comply with 37 CFR 1.84(m) because figures 1-5,8-9 are photographs or CAD drawings, as opposed to line drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 5 and 13 limit the raft to being made of a material that comprises expanded polypropylene. However, the specification detail that the raft is comprised of expanded polystyrene.
Claim Objections
Claims 5,13 are objected because of minor informalities. The specification defines that the raft is made of a material that comprises “expanded polystyrene”. However, the claims have the limitation of “expanded polypropylene”. Examiner believes this was a typographical error, therefore examination will proceed below under the interpretation that the raft is made of a material that comprises “expanded polystyrene”.
Claims 7-9 are objected because of minor informalities. MPEP § 608 states that “all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications.”
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of claim 14 recites that the cross-braces are parallel to the furrows. However this limitation is unclear, as one cross-brace is along a longitudinal axis, with another cross-brace perpendicular to the same longitudinal axis. For purpose of examination, Examiner has interpreted that  one of the cross-braces is parallel to the furrows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koide (US 5261185 A).
Regarding claim 1: Koide discloses a raft (4, Fig. 3) for growing crops hydroponically, comprising: a rectangular frame (1); a plurality of ribs (6) within and connected to the rectangular frame (1, Fig. 8); and a plurality of furrows, wherein each of the plurality of furrows (7) is defined by the plurality of ribs, so that each furrow is between a pair of adjacent ribs (Fig. 8).
Regarding claim 2: Koide discloses the limitations of claim 1 as shown above.
Koide further discloses wherein each of the plurality of ribs (6) has a curved surface at a top end (Fig. 8).
Regarding claim 3: Koide discloses the limitations of claim 1 as shown above.
Koide further discloses wherein each of the furrows (7, Fig. 7) are substantially linear, and are in substantially parallel alignment with one another (as seen in Fig. 3).
Regarding claim 11: Koide discloses a raft (4,Fig.3) for growing crops hydroponically, comprising: a rectangular frame; a plurality of ribs (6) within and connected to the rectangular frame; and a plurality of furrows (7), wherein each of the plurality of furrows is defined by the plurality of ribs, so that each furrow is between a pair of adjacent ribs, wherein each of the furrows are substantially linear (Fig. 3), and are in substantially parallel alignment with one another, and wherein each of the plurality of ribs (6) has a curved surface at a top end (Fig. 8).
Claim 1,3,5,8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hydronov (NPL attached to this document).
Regarding claim 1: Hydronov discloses a raft (1) for growing crops hydroponically, comprising: a rectangular frame; a plurality of ribs (2) within and connected to the rectangular frame; and a plurality of furrows (3), wherein each of the plurality of furrows is defined by the plurality of ribs, so that each furrow is between a pair of adjacent ribs (See annotated Fig. below).

    PNG
    media_image1.png
    670
    1194
    media_image1.png
    Greyscale

Regarding claim 3: Hydronov discloses the limitations of claim 1 as shown above.
Hydronov further discloses each of the furrows (3) are substantially linear, and are in substantially parallel alignment with one another (See annotated Fig. above).
Regarding claim 5: Hydronov discloses the limitations of claim 1 as shown above.
Hydronov further discloses wherein the raft is made of a material that comprises expanded polypropylene  (See annotated Fig. above) (Examiner has interpreted this limitation to be expanded polystyrene due to the specification, see specification objection and claim objection above).
Regarding claim 8: Hydronov discloses the limitations of claim 1 as shown above.
Hydronov further discloses wherein the raft has a width that is two feet or less (See Fig. below)

    PNG
    media_image2.png
    601
    242
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hydronov as applied to claim 1 above, and further in view of Koide (US 5261185 A).
Regarding claim 2: Hydronov discloses the limitations of claim 1 as shown above.
Hydronov fails to explicitly teach wherein each of the plurality of ribs has a curved surface at a top end.
However, Koide teaches wherein each of the plurality of ribs (6) has a curved surface at a top end (Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ribs as disclosed by Hydronov with the curved top as taught by Koide so as to decrease the likelihood that the seeds fail to enter the furrows. 
Claims 4,6 are rejected under 35 U.S.C. 103 as being unpatentable over Hydronov as applied to claim 1 above, and further in view of Ghirlanda (US 20200045900 A1).
Regarding claim 4: Hydronov discloses the limitations of claim 1 as shown above.
Hydronov fails to teach wherein each of the ribs has a concave surface on an underside thereof.
However, Ghirlanda teaches wherein each of the ribs (4) has a concave surface on an underside thereof (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ribs as disclosed by Hydronov with the concave underside sections as taught by Ghirlanda so as to increase the air provided to the rafts when they are stacked upon each other in a facility, decreasing the likelihood of dead plants and increasing crop yield.
Regarding claim 6: Hydronov discloses the limitations of claim 1 as shown above.
Hydronov fails to teach wherein at least one of the plurality of ribs is wider than the remaining ribs.
However, Ghirlanda teaches wherein at least one of the plurality of ribs (4) is wider than the remaining ribs (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ribs as disclosed by Hydronov with the wider ribs as taught by Ghirlanda so as to provide more mechanical stability when the rafts are floating. 
Claims 7,9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hydronov as applied to claim 1 above.
Regarding claim 7: Hydronov discloses the limitations of claim 1 as shown above.
Hydronov discloses the claimed invention except for wherein the raft has a length that is three feet or less. It would have been an obvious matter of design choice to modify the length so that wherein the raft has a length that is three feet or less, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Doing so would allow for the user to scale the raft as desired for their facilities.
Regarding claim 9: Hydronov discloses the limitations of claim 1 as shown above.
Hydronov discloses the claimed invention except for wherein the raft has a height that is two inches or less. It would have been an obvious matter of design choice to modify the height so that wherein the raft has a height that is two inches or less, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Doing so would allow for the user to scale the raft as desired for their facilities.
Regarding claim 10: Hydronov discloses the limitations of claim 1 as shown above.
Hydronov discloses the claimed invention except for wherein two of the ribs are thicker than the remaining ribs, so that the plurality of furrows is divided into three sections, and there are seven furrows in a first of the sections, eight furrows in a second of the sections, and seven furrows in a third of the sections. It would have been an obvious matter of design choice to modify the apparatus so that wherein two of the ribs are thicker than the remaining ribs, so that the plurality of furrows is divided into three sections, and there are seven furrows in a first of the sections, eight furrows in a second of the sections, and seven furrows in a third of the sections, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. One would this to potentially have a better organization structure of the hydroponics, and perhaps have various plants in the different sections. 	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hydronov (NPL attached to this document) and Koide (US 5261185 A).
Regarding claim 11: Hydronov discloses a raft (1) for growing crops hydroponically, comprising: a rectangular frame; a plurality of ribs (2) within and connected to the rectangular frame; and a plurality of furrows (3), wherein each of the plurality of furrows is defined by the plurality of ribs, so that each furrow is between a pair of adjacent ribs, wherein each of the furrows are substantially linear, and are in substantially parallel alignment with one another (See annotated Fig. above).
Hydronov fails to disclose wherein each of the plurality of ribs has a curved surface at a top end.
However, Koide teaches wherein each of the plurality of ribs (6) has a curved surface at a top end (Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ribs as disclosed by Hydronov with the curved top as taught by Koide so as to decrease the likelihood that the seeds fail to enter the furrows. 
Regarding claim 13: the modified reference teaches the limitations of claim 11 as shown above.
Modified Hydronov further teaches wherein the raft (1) is made of a material that comprises expanded polypropylene (See annotated Fig. above) (Examiner has interpreted this limitation to be expanded polystyrene due to the specification, see specification objection and claim objection above).
Regarding claim 14 (See 112b above): the modified reference teaches the limitations of claim 11 as shown above.
Modified Hydronov further teaches at least one cross-brace (7) along a longitudinal axis of the raft and at least one cross-brace along a second axis perpendicular to the longitudinal axis (this section of the limitation is unclear but seems to be taught, see 112b above), wherein the cross-braces each have a width that is greater than a width of the plurality of ribs (see how cross-braces 7 have a larger width than the ribs 2), and wherein the cross-braces are parallel to the furrows (The cross braces 7 seem to be parallel to the furrows 3).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hydronov and Koide as applied to claim 11 above and further in view of Ghirlanda (US 20200045900 A1)
Regarding claim 12: the modified reference teaches the limitations of claim 11 as shown above.
Modified Hydronov fails to explicitly teach wherein each of the ribs has a concave surface on an underside thereof.
However, Ghirlanda teaches wherein each of the ribs (4) has a concave surface on an underside thereof (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ribs as disclosed by modified Hydronov with the concave underside sections as taught by Ghirlanda so as to increase the air provided to the rafts when they are stacked upon each other in a facility, decreasing the likelihood of dead plants and increasing crop yield.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hydronov (NPL attached to this document) and Koide (US 5261185 A).
Regarding claim 26: Hydronov discloses an assembly for growing crops hydroponically, comprising: a raft (1), wherein the raft comprises a rectangular frame, a plurality of ribs (2) within and connected to the rectangular frame, and a plurality of furrows (3), wherein each of the plurality of furrows is defined by the plurality of ribs, so that each furrow is between a pair of adjacent ribs (see annotated Fig. below); a conveyor (10), wherein the conveyor moves the raft in a first direction that is parallel to an orientation of the plurality of ribs direction (As seen in figure below with 2:26/5:00 timestamp), wherein; a hopper above the conveyor (11), wherein the hopper disburses growing media and/or crop seeds into the furrow, wherein the hopper disburses the growing media and/or crop seeds along a second the second direction is substantially perpendicular to the first direction; and optionally, a dibbler above the conveyor, wherein the dibbler comprises a plurality of dibbler wheels, wherein one of the dibbler wheels projects at least partially into an associated furrow, to compact the growing media and/or crop seeds therein (Due to the limitation of a dibbler being optional, this limitation is taught by Hydronov as currently recited, i.e. the option of not having a dibbler).

    PNG
    media_image1.png
    670
    1194
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    402
    713
    media_image3.png
    Greyscale

Hydronov fails to explicitly teach wherein each of the plurality of ribs has a curved surface at a top end.
However, Koide teaches wherein each of the plurality of ribs (6) has a curved surface at a top end (Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ribs as disclosed by Hydronov with the curved top as taught by Koide so as to decrease the likelihood that the seeds fail to enter the furrows. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art relate to the field of rafts and hydroponics which are applicable to the disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619